Exhibit 99.1 NISSAN MASTER OWNER TRUST RECEIVABLES - 2007-A SERIES Monthly Servicer's Statement for the month endedJune 30, 2007 Period Collection Accrual Distribution Series Allocation Percentage at Month-End 55.56% From 01-Jun-07 15-Jun-07 16-Jul-07 Floating Allocation Percentage at Month-End 84.12% To 30-Jun-07 16-Jul-07 Days Description of Collateral Expected Final Accumulation Early Redemption On the Distribution Date, the Series 2007-A balances were: Payment Date Period Period 5/17/2010 11/1/2009 No Notes $1,000,000,000.00 Principal Amount of Debt $1,000,000,000.00 Required Overcollateralization 133,144,476.00 Incremental Overcollateralization Amount 412,195.48 Series Nominal Liquidation Amount $1,133,556,671.48 Required Participation Amount 1,198,556,671.48 Accumulation Account Excess Receivables 258,201,635.00 Beginning $0.00 Total Collateral $1,456,758,306.48 Additions $0.00 Ending Balance $0.00 Collateral as Percent of Notes 145.68% NMOTR Trust Pool Activity During the past Collection Period, the following activity occurred: Distributions to Investors NMOTR Days 31 Total Pool LIBOR 5.320000% Beginning Gross Principal Pool Balance $2,710,465,593.62 Applicable Margin 0.000000% Total Principal Collections (1,303,792,737.63) 5.320000% Investment in New Receivables 1,266,079,569.61 Receivables Added for Additional Accounts 253,594,336.92 Actual Per $1000 Repurchases (1,878,315.55) Interest $4,581,111.11 $4.82 Principal Default Amounts - Principal $0.00 $0.00 Principal Reallocation - Unused Fee $0.00 $0.00 New Series Issued During Collection Period $4.82 Less Net CMA Offset (298,246,381.43) Less Servicing Adjustment (4,057,113.85) Total Due Investors $4,581,111.11 5.320000% Ending Balance $2,622,164,951.69 Servicing Fee 944,287.06 Excess Cash Flow $2,770,193.66 SAP for Next Period 55.56% Average Receivable Balance $2,560,317,944.57 Monthly Payment Rate 50.92% Reserve Account Interest Collections Required Balance $7,500,000.00 During the past collection period, the following activity occurred: Current Balance 7,500,000.00 Deficit/(Excess) $0.00 NMOTR Total Pool Total Interest Collections $17,751,513.77 Principal Reallocations 0.00 Recoveries on Receivables Written Off 0.00 Total Available $17,751,513.77 Page 5 of 7
